Citation Nr: 0616645	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1973 to December 
1993.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  


FINDINGS OF FACT

1.	The veteran's low back disorder is productive of moderate 
limitation of motion.  

2.	The veteran's hiatal hernia is productive of occasional 
epigastric distress.  


CONCLUSIONS OF LAW

1.	The criteria for a higher evaluation of 20 percent, for 
the veteran's service-connected lumbar spine disorder, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).

2.	The criteria for an evaluation in excess of 10 percent, 
for the veteran's service-connected hiatal hernia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for low back and 
hiatal hernia disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
in this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the February 2002 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding effective dates for 
the award of benefits.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claims - in the November 2003 and 
September 2005 Supplemental Statements of the Case - 
following the proper VCAA notice letter in May 2002.  These 
readjudications comply with the remedial actions outlined in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  And second, any questions as to 
the appropriate effective dates to be assigned here are 
rendered moot.  As will be detailed further below, the 
veteran's increased rating claim for his back disorder will 
be granted.  So any defect with respect to an effective date 
will be rectified by the RO when effectuating the award.  
Moreover, the veteran's increased rating claim for his hernia 
will be denied.  So there is no possibility of prejudice to 
the veteran as no new effective date will be assigned for 
this particular claim.         

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained private and VA medical records relevant to 
this appeal.  Moreover, VA provided the veteran with 
compensation examinations for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Rating

In September 1997, the RO service connected the veteran for 
hiatal hernia and low back disorders.  The RO assigned a 10 
percent evaluation for the hiatal hernia disorder, and a 0 
percent evaluation for the low back disorder.  The veteran 
did not appeal this decision.  In January 2000, the veteran 
filed increased rating claims for both disorders.  In the 
subsequent rating decision, dated in February 2002, the RO 
continued the veteran's 10 percent evaluation for the hiatal 
hernia, but increased to 10 percent the evaluation for the 
low back disorder.  The veteran appealed this decision, and 
now argues that higher ratings are due for both disorders.  
For the reasons set forth below, the Board agrees with his 
claim for an increased rating for a low back disorder, but 
disagrees with his claim for an increased rating for the 
hiatal hernia disorder.        

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

	Low Back Disorder

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record clearly shows that, in addition to 
lumbar strain, the veteran also has lumbar degenerative joint 
disease, degenerative disc disease, foraminal disc protrusion 
at L5-S1, and disc protrusion from L3-L5.  As it is not clear 
whether these disorders relate to the veteran's service-
connected low back strain, the Board will consider the 
symptomatology associated with these disorders when 
considering whether an increased rating is due here.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  The Board finds further support in an October 
2004 letter from the veteran's physician, in which the 
physician connects the veteran's degenerative disc disease 
with rigors of his active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO considered all relevant criteria in evaluating the 
veteran's low back disability in the January 2003 Statement 
of the Case.  Accordingly, the Board will consider both sets 
of criteria in evaluating the veteran's claim.      

As the veteran has already been assigned a 10 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 20, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2005).  While there is no evidence of record of 
vertebra fracture or ankylosis, the record indicates 
lumbosacral strain, limitation of motion of the lumbar spine, 
and intervertebral disc syndrome of the lumbar spine.  
Therefore, the Board will address those criteria under the 
rating code that apply to lumbosacral strain, limitation of 
motion, and intervertebral disc syndrome.  

With regard to lumbosacral strain, a 40 percent rating is 
warranted for severe symptoms, characterized by listing of 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

With regard to limitation of motion, a 40 percent rating is 
warranted for severe limitation of motion, or limitation of 
motion resulting in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; and a 20 percent rating 
is warranted for moderate limitation, or limitation of motion 
resulting in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology, a 40 percent rating for severe 
symptomatology, and a 20 percent rating for moderate 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Moreover, under the old criteria, intervertebral 
disc syndrome may be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).      

The recent medical evidence of record consists of outpatient 
hospital records and a VA compensation examination report.  
See Francisco, 7 Vet. App. at 58.  Based on this evidence - 
particularly that showing forward flexion of the 
thoracolumbar spine limited to 65 degrees with pain beyond 55 
degrees - a 20 percent evaluation would be appropriate here.  

An October 2003 outpatient clinical note shows the veteran 
with chronic low back pain.  The record reports the veteran's 
complaints of radiculopathy into his bilateral lower 
extremities down to his ankles.  The veteran reported that he 
underwent two failed lumbar epidurals.  The record notes 
March 2003 magnetic resonance imaging (MRI) which showed disc 
protrusion from S1 to L3.  The veteran denied bladder or 
bowel problems.  

Upon examination, the examiner found that the veteran 
ambulated slowly without a limp.  The examiner noted pain 
from flexion to extension, and noted tenderness to palpation 
from L3 to S1, and muscle tension on the left lower side.  
The examiner did not appreciate any sciatic notch tenderness 
bilaterally.  The examiner reported pain in the left leg with 
straight leg raising.  The veteran was able to walk on his 
toes, but had difficulty doing so on his heels.  The examiner 
reported weakness in the ankles in response to resistance 
testing.  The examiner noted more left-side weakness than 
right-side weakness.  As an assessment, the examiner found 
the veteran with chronic low back pain and with herniated 
lumbar discs with nerve root involvement.   

A September 2004 outpatient clinic note reflects the 
veteran's report of chronic shooting pain into his legs every 
time he bends forward.  This record reports the veteran with 
full range of motion, and normal gait that was slightly 
antalgic due to back pain.  

The veteran underwent examination in December 2004.  The 
examiner reported that the veteran's gait was within normal 
limits.  The veteran had decreased lumbar lordosis when 
standing.  Trunk active range of motion was moderately 
decreased and painful in all directions, especially in 
flexion.  His heel walk was within normal limits.  The single 
leg calf raise showed weakness in left greater than in the 
right calf.  Regarding deep tendon reflexes, the right lower 
extremity was within normal limits.  The left patellar reflex 
was slightly decreased compared to the right and the left 
Achilles was absent.  The examiner found significant weakness 
(4/5) strength in the left lower extremity in all myotomes 
and the right was 4+/5 in all myotomes.  Hamstrings were 
extremely tight bilaterally at approximately 135 degrees.  
The examiner found abdominal muscle tone and back extensor 
muscles as poor.  

The veteran underwent VA compensation examination later in 
December 2004.  The subsequent report noted the veteran's 
claim that his physician prescribes him bed rest for three-
day periods about once per month.  The report noted the 
veteran's complaint of lower extremity radiculopathy 
occurring three to four days per week.  He reports pain in 
the 7 to 9 range on a scale of 1 to 10.  He reported no loss 
of bowel or bladder function.  The veteran noted lifting and 
bending in his occupation in a warehouse as a precipitating 
factor in his flare ups.  

Upon examination, the examiner noted that the veteran 
ambulated with no noted instability, weakness, or pain.  The 
examiner noted that the veteran sat comfortably in his chair 
during the examination, and removed and laced up his boots 
easily.  The examiner described the veteran's back as normal 
in appearance with slight tenderness in the lumbar area.  
Rotation of the left and right was 90 degrees.  Lateral 
flexion left and right was 25 degrees, with 20 degrees 
extension, and 65 degrees flexion, with onset of pain at 55 
degrees.  The examiner noted deep knee bends from 0 to 70 
degrees, and normal heel and toe walk.  Seated straight leg 
raise elicited low back pain at 10 degrees flexion without 
radiation.  Sensation to light touch was slightly decreased 
in his left toes.  Sensation to light touch was intact in the 
lower legs.  

The examiner stated that he did not observe the veteran's 
stated level of discomfort.  He further stated that the 
veteran's physical examination was nearly normal.        

As indicated earlier, the Board finds a 20 percent evaluation 
warranted here based on the veteran's limitation of motion in 
his thoracolumbar spine.  As the December 2004 VA 
compensation examiner noted, the veteran has 65 degrees 
motion forward flexion, but only 55 degrees without pain.  
Based on the revised criteria, a 20 percent rating is 
therefore warranted here.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA must 
analyze evidence of pain and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use).

The Board does not find a rating in excess of 20 percent 
warranted here, however.  The next highest evaluation 
available here - 40 percent - is not warranted for the 
following reasons.  First, the veteran's lumbosacral strain 
is not severe.  Rather, the evidence indicates that the 
veteran's disability symptomatology stems from his 
degenerative disc disease and not his muscle strain.  
Moreover, medical examination, which indicated evidence of 
muscle tightness and sensitivity, did not indicate the severe 
symptoms noted above, such as listing of spine, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
loss of lateral motion.  Second, a 40 percent rating cannot 
be based on severe limitation of motion as medical 
examination showed the veteran with substantial motion, and 
with forward flexion in excess of 30 degrees (55 degrees 
without pain).  And third, a 40 percent rating cannot be 
based on the evidence of intervertebral disc syndrome.  Such 
an evaluation would not be warranted under the new criteria 
because, though the veteran reported incapacitating episodes 
lasting three days, there is no evidence of record showing 
incapacitating episode lasting a period of at least 4 weeks 
in the past 12 months.  And a 40 percent evaluation would not 
be warranted under the old criteria either because the record 
does not support a finding that the veteran experiences 
severe intervertebral disc syndrome characterized by 
recurring attacks with intermittent relief.  Rather, the 
medical evidence shows that the veteran works full time in a 
warehouse where he is capable of lifting and moving heavy 
objects for a base commissary.  

A rating in excess of 20 percent is not even warranted by 
combining ratings based on chronic orthopedic and 
neurological symptoms.  See 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Code 5293 (2003).  The veteran's chronic 
manifestations are only productive of moderate symptomatology 
warranting a 20 percent rating under the code.  Meanwhile, 
the veteran's neurological symptoms - the claimed 
radiculopathy into his lower extremities - is not present 
"constantly, or nearly so."  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293, Note (1); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).  As the December 2004 examiner 
found, the veteran's movement was nearly normal, while 
examination showed that the veteran functioned normally and 
was neurologically intact.  Based on this evidence, the Board 
finds a compensable evaluation unwarranted for neurological 
symptomatology.  

Finally, the Board finds unwarranted any additional increase 
here based on an extraschedular basis.  The record shows that 
the veteran continues to work full time for a base 
commissary.  As such, there is no medical evidence of record 
that the veteran's spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

	Hiatal Hernia

Diagnostic Code 7346 of 38 C.F.R. § 4.114 addresses hiatal 
hernia disorders.  Thereunder, a 60 percent rating is 
assigned when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  

In this matter, the recent medical evidence consists of the 
December 2004 VA compensation examination report.  See 
Francisco, 7 Vet. App. at 58.  There, the veteran stated that 
he experiences a flare up every two months which manifests in 
pain in his stomach, chest, and shoulder.  He stated that his 
pain ranges from 0 to 8 on a scale of 1 to 10.  He stated 
that he mainly experiences the symptoms late at night after 
eating at night.  He stated that he vomits or experiences 
nausea approximately once per year.  He stated that his 
weight has been stable at 185 pounds for two years.  The 
examiner noted increased bowel sounds and generalized 
tenderness.  The examiner stated that, by the veteran's 
history, the veteran was occasionally symptomatic.  And the 
examiner noted that the veteran smelled of alcohol during his 
examination, and that his long history of alcohol use is a 
major contributor to his stomach problems.    

Based on this medical evidence, the Board finds a rating in 
excess of 10 percent unwarranted here.  The next-highest 
evaluation - 30 percent - is warranted for persistent and 
recurrent epigastric distress.  As the examiner noted, the 
evidence in this matter indicates occasional symptomatology 
related to the hiatal hernia.  As such, an increased rating 
is not warranted here.  

Again, based on the evidence, and on the fact that the 
veteran works full time, the Board finds an increase based on 
an extraschedular basis unwarranted here.  38 C.F.R. § 
3.321(b)(1) (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher evaluation of 20 percent, for the 
service-connected lumbar spine disorder, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

Entitlement to an increased evaluation for a hiatal hernia, 
currently evaluated as 10 percent disabling, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


